                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7      SCOTT JOHNSON,                                    Case No. 18-cv-05337-SVK
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING JOINT
                                   9             v.                                         STIPULATION TO EXTEND
                                                                                            MEDIATION DEADLINE
                                  10      RAYMOND V. CASTELLO, et al.,
                                                                                            Re: Dkt. No. 21
                                  11                    Defendants.

                                  12          On January 21, 2020, the parties filed a joint stipulation to extend the mediation deadline
Northern District of California
 United States District Court




                                  13   from September 24, 2019 to March 4, 2020. Dkt. 21. The parties represent that they were
                                  14   unavailable to conduct the mediation by the September 24, 2019 deadline due to scheduling
                                  15   conflicts. Dkt. 21 at 2. The parties also represent that they have set a mediation hearing for March
                                  16   4, 2020 and request that the mediation deadline be extended to and include that date. Id.
                                  17          The docket reflects that the mediation was set on two prior occasions – first on December
                                  18   19, 2019 and then on January 29, 2020. These entries note that the hearings are “pending Court
                                  19   approval of an anticipated stipulation to extend the mediation deadline,” which apparently neither
                                  20   party found necessary to file. The Court has admonished Plaintiff’s counsel on numerous
                                  21   occasions in other matters that after-the-fact requests for extensions, even if needed to
                                  22   accommodate the mediator’s schedule, are not acceptable. Requests for extension must be filed
                                  23   within 30 days of the original deadline.
                                  24   ////
                                  25   ////
                                  26   ////
                                  27   ////
                                  28   ////
                                   1          With this admonishment and the parties’ failure to follow the Court’s instructions set forth

                                   2   in the docket regarding the prior extensions in mind, the parties’ request for an extension to the

                                   3   mediation deadline is GRANTED this one time only. There will be no further extensions of the

                                   4   mediation deadline to accommodate the parties’ schedules. An extension to accommodate the

                                   5   mediator’s schedule will be granted only upon a showing of good cause.

                                   6          SO ORDERED.

                                   7   Dated: January 21, 2020

                                   8

                                   9
                                                                                                    SUSAN VAN KEULEN
                                  10                                                                United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
